DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding Claim 19, there is insufficient antecedent basis for “the anvil”. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “the anvil plate”.
Furthermore, Claims 20 are also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a) (2) as being anticipated by US Pub 20170189022 by Adams et al. (“Adams”).
Regarding Claim 1, Adams teaches a staple cartridge unit 16 (Fig. 1A-D) configured for use with a surgical stapler 10, comprising: 
(a) a cartridge housing 132, wherein the cartridge housing includes: 
(i) a deck 134 (Para 0130, Fig. 4), and 
(ii) a plurality of openings 136 formed in the deck 134, wherein the openings are configured to house a plurality of staples configured to be driven distally from the openings 136 and into tissue positioned against the deck 134 (Para 0130: “staples … are fired…”); 
(b) a knife 32 (Fig. 6, Para 0130)  movably disposed within the cartridge housing 132, wherein the knife 32 is configured to be driven distally (from right to left in Figs. 6, 1A-D, etc.) from the cartridge housing 132 and through the tissue positioned against the deck 134 (Para 0130); 

(i) an elongate slot (“groove 194” connected to slot 192, Para 0136, Fig. 6), and 
(ii) a plurality of staple-forming pockets (see two rows on each side of elongated slot 192, in Fig. 6 and see close-up in Fig. 5) disposed along the elongate slot 192; and 
(d) a cutting washer 168 (Fig. 6, Para 0136) fixed relative to the anvil 26/138 (Figs. 5-6), wherein the cutting washer 168 includes: 
(i) a cutting portion (central elongated protrusion located proximally on cutting washer 168, as shown in Fig. 6, is configured to press-fit within the central slot 192 of the anvil – see Fig. 5, 6, Para 0136) disposed within the elongate slot 192 of the anvil, wherein the knife 32 is movable distally to cut tissue against the cutting portion (Fig. 6, Para 0136, also Para 0137: “knife (32) …moved toward anvil (26) …to form staples …in the tissue, …seal the tissue, and sever the tissue”), and


    PNG
    media_image1.png
    560
    1419
    media_image1.png
    Greyscale

Examiner-Annotated Figs. 5-6 of Adams

Additionally and in the alternative regarding “flanges …configured to cover a gap defined between …surgical stapler in which the staple cartridge unit is received”, note that the stapler itself 

Regarding Claim 2, Adams further teaches that the side flanges (SF above) extend along a full length of the anvil 26/138 (note extension along, i.e. in the direction of the full length of the anvil, in other words the side flanges extending vertically up-and-down in the orientation depicted in Figs. 4-6). 
Note that the language “extend a full length” is not interpreted as narrowly as conveying that a length of the side flange is equal to a length of the anvil (though such limitation would be obvious, instead of anticipated).

Regarding Claim 3, Adams further teaches that the cutting washer 168 is disposed along a distal side of the anvil 26/138 (see Fig. 5).

Regarding Claim 4, Adams further teaches that the anvil 26/138 comprises a plate portion 138 in which the staple-forming pockets (see 

Regarding Claim 5, Adams further teaches that the side flanges (lateral sidewalls of plastic cutting washer 168, as oriented in Fig. 5-6, and annotated as SF above; also visible in Fig. 4) of the cutting washer 168 are configured to prevent tissue from advancing inwardly into the gap defined between the anvil 26/138 and the distal support structure 128 of the surgical stapler 10 (as depicted in Figs. 1-6, the configuration of side flanges SF prevents tissue from entering the space between the anvil plate 26/138 and the distal portion of the support structure 128 – particularly see Figs. 3-4).

Regarding Claim 6, Adams further teaches that the cutting portion of the cutting washer 168 comprises an elongate protrusion (central elongated protrusion located proximally on cutting washer 168, as shown in Fig. 6, and configured to press-fit within the central slot 192 of the anvil – see Fig. 

Regarding Claim 7, Adams further teaches that the cartridge housing 132 is translatable relative to the anvil 26/138 and the cutting washer 168 along a translation axis (longitudinally, i.e. from right to left, as shown in Figs. 1A-D and 3) between a proximal position (of Fig. 1A-B) and a distal position (of Fig. 1C-D), wherein the deck 134 extends transversely to the translation axis (i.e. deck 134 is oriented vertically, while the movement axis of the translation is horizontal, thus transversally to each other, in Figs. 4, 1A-D).

Regarding Claim 9, Adams further teaches a guide pin (Para 134: “a guide pin (166)”, see Figs. 1A-D, 4, 6) that extends longitudinally between the cartridge housing 132 and the anvil 26/138, wherein the cartridge housing 132 is translatable along the guide pin 166 (compare Figs. 1A-D).

Regarding Claim 10, Adams further teaches a tissue retaining pin 30 (Para 0127: “retainer pin”, Figs. 1A-D), wherein the tissue retaining pin 30 

Regarding Claim 11, Adams further teaches a staple driver member 140 (Fig. 6) movably disposed within the cartridge housing 132 (Fig. 6), wherein the staple driver member 140 is operable to drive the staples distally from the openings (Para 0131).

Regarding Claim 12, Adams further teaches that the staple driver member 140 is actuatable relative to the cartridge housing 132 independently of the knife 32 (note knife sliding through a slot of the staple drive 140, thus knife being movable/actuatable independently of the staple driver 140 – Fig. 6.

Regarding Claim 13, Adams further teaches that the openings in the deck 134 of the cartridge housing 132 are arranged in a plurality of linear rows (4 illustrated in Fig. 4), the knife 32 including a linear cutting edge (describing a curved line, thus “linear” in Fig. 6; note meanings #1c-1 and 1c-2 of the attached dictionary definition).

Regarding Claim 14, Adams further teaches a surgical stapler 10 (Figs. 1A-D) comprising: 
(a) a body assembly 34 (Fig. 1A); 
(b) a shaft assembly 14 extending distally from the body assembly 34 (Fig. 1A); and 
(c) an end effector (assembly of the items identified and discussed below) at a distal end (i.e. left-wise, as oriented in Fig. 3) of the shaft assembly 14, wherein the end effector comprises: 
(i) a support structure (Para 0128: “supporting structure (128)”), and 
(ii) the staple cartridge unit of claim 1 (details in the 35 USC 102 rejection of Claim 1 above), wherein the staple cartridge unit is removably (Para 0127: “replaceable”) received (along dotted axis of Fig. 3) by the support structure 128 such that the deck 134 of the 

Regarding Claim 19, Adams teaches a surgical stapler 10 (Figs. 1A-D) comprising: 
(a) a body 34 (Fig. 1A); 
(b) a shaft assembly 14 extending distally from the body 34 (Fig. 1A) along a shaft axis (i.e. left-to-right, longitudinally, as oriented in Fig. 1A); and 
(c) an end effector (assembly of the items identified and discussed below) at a distal end (i.e. left-wise, as oriented in Fig. 3) of the shaft assembly 14, wherein the end effector comprises: 
(i) a support structure (Para 0128: “supporting structure (128)”), and 
(ii) a staple cartridge unit (assembly of all elements identified and discussed below) is removably (Para 0127: “replaceable”) received (along dotted axis of Fig. 3) by the support structure 128, wherein the staple cartridge unit comprises:

(B) a knife 32 (Fig. 6, Para 0130)  movably disposed within the cartridge housing 132
(C) an anvil plate (26, in particular metallic, plate-like subcomponent 138, Fig. 5,Para 0135: “Anvil (26) of the present example includes a plastic cutting washer (168) and a metallic staple-forming surface (138).”) fixed relative to a distal portion of the support structure 128 (Figs. 1A-D show other elements being movable, but the anvil plate 26/138 being fixed relative to structure 128 ), the anvil plate 26/138 including an elongate slot (“groove 194” connected to slot 192,Para 0136, Fig. 6), and a plurality of staple-forming pockets (see two rows on each side 
(D) a cutting washer 168 (Fig. 6, Para 0136) fixed relative to the anvil plate 26/138 (Figs. 5-6), wherein the cutting washer 168 includes a cutting portion (central elongated protrusion located proximally on cutting washer 168, as shown in Fig. 6, is configured to press-fit within the central slot 192 of the anvil – see Fig. 5, 6, Para 0136) against which the knife 32 is configured to cut tissue (Fig. 6, Para 0136, also Para 0137: “knife (32) …moved toward anvil (26) …to form staples …in the tissue, …seal the tissue, and sever the tissue”), wherein the cutting washer 168 further includes a pair of side flanges (lateral sidewalls of plastic cutting washer 168, as oriented in Fig. 5-6, and annotated as SF above; also visible in Fig. 4) operable to  prevent tissue from entering between the anvil plate 26/138 and the distal portion of the support structure 128 (as depicted in Figs. 1-6, the configuration of side flanges SF prevents tissue from entering the space between the anvil plate 26/138 and the distal portion of the support structure 128 – particularly see Figs. 3-4).

Regarding Claims 15 and 20 (similar limitations, different dependency) , Adams further teaches that each side flange (annotated as SF above, also visible in Fig. 4) of the cutting washer 168 extend proximally (i.e. towards the right, as oriented in Figs. 3-4) over a respective side of the anvil [plate] 26/138 (see Fig. 6 corroborated with Fig. 5) and distally (i.e. towards the left, as oriented in Figs. 3-4) over a respective side of a distal portion of the support structure 128 (see Fig. 3, in corroboration with Figs. 5-6 and Para 0136). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claims 8 and 16 (similar limitations, different dependency), the prior art of record fails to teach a staple cartridge unit having all limitations, particularly a first detent feature of the cartridge housing cooperating with a second detent feature of the cutting washer, to releasably retain the cartridge housing in the proximal position.
Since the prior art (e.g. Adams) teaches staple cartridge units lack said features, the prior art does not anticipate the claimed subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 16-18 are allowed (reasons above regarding independent Claim 16; Claims 17-18 are dependents thereof).
Claim 8 is objected to as being dependent upon a rejected base claim (Claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Examiner, Art Unit 3731